1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
2
                                                                        Mar 25, 2020
3                        UNITED STATES DISTRICT COURT                       SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     JOSE ALFREDO RIVERA-RUIZ, on                No. 2:19-cv-00170-SMJ
5    behalf on himself and a class of others
     similarly situated,                         ORDER DISMISSING CASE
6
                               Plaintiff,
7
                  v.
8
     DOUGLAS COUNTY, and GORDON
9    EDGAR, Prosecuting Attorney for
     Douglas County, in his official and
10   individual capacities,

11                             Defendants.

12         On March 24, 2020, Plaintiff Jose Alfredo Rivera-Ruiz filed a notice of

13   voluntary dismissal, ECF No. 22. Consistent with Plaintiff’s notice and Federal

14   Rule of Civil Procedure 41(a), IT IS HEREBY ORDERED:

15         1.     Plaintiff’s Notice of Voluntary Dismissal, ECF No. 22, is

16                ACKNOWLEDGED.

17         2.     All claims are DISMISSED WITHOUT PREJUDICE, with all

18                parties to bear their own costs and attorney fees.

19         3.     All pending motions are DENIED AS MOOT.

20         4.     All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 25th day of March 2020.

5                       _________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
